Title: From Thomas Jefferson to Peter Lyons, 18 December 1801
From: Jefferson, Thomas
To: Lyons, Peter


          
            Dear Sir
            Washington Dec. 18. 1801.
          
          I yesterday recieved your favor of the 10th. covering the Voucher I had asked. I have this morning written to mr Eppes, the acting exr of mr Wayles (for I have never meddled since 1773.) who is in possession of all his papers, that you had noticed a balance due to you on the face of your account of which I inclosed you a copy. whether mr Wayles had any counter-claims I know not. mr Eppes will examine into it & do what is right: and if he meets with any difficulty, I shall be with him in the spring, somewhere on a settlement with mr Skelton’s representatives, when all mr Wayles’s books & papers will be with us, and will then see to the examination of it. Accept my assurances of sincere & respectful esteem.
          
            Th: Jefferson
          
         